DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.

Response to Amendment
3.	The objection to Claim 30 as set forth in the Final Rejection filed 07/21/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 07/21/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint overcome by the Applicant’s amendments.

6.	The rejection of Claim 30 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 07/21/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claim 13 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit he subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 07/21/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 14 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit he subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 07/21/21 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 16 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit he subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as overcome by the cancellation of the claim.

10.	The rejection of Claim 17 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit he subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 07/21/21 is overcome by the Applicant’s amendments.

11.	The rejection of Claims 1, 2, 13, 15, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto et al. (Heterocycles  1997, 46, page 489) as set forth in the Final Rejection filed 07/21/21 is overcome by the Applicant’s amendments.

Claim Objections
12.	Claims 13, 14, and 17 are objected to because of the following informalities:  The claims recite chemical structures which are all graphically unclear with low resolution.  The substituent groups, for example, are poorly resolved.  The structures need to be replaced with structures that are legible and clear.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1, 2, 4, 6, 8, 13-15, and 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, and Claim 30 recite that X, X1, and X2 can be either a carbon or silicon atom (scheme 1) in the structures for D.  However, notice that in such a case X, X1, and X2 each has a valence of four and thus requires one additional substituent group to be attached.
	Clarification is required.

Response to Arguments
15.	Applicant’s arguments on pages 18-21 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786